DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 2/2/22 has reintroduced a limitation that has already been rejected under 35 USC 112(b) for being indefinite. The amendment filed on 3/9/21 added the limitation --wherein the filter does not include a capacitor--, the examiner rejected said limitation under 35 USC 112(b) in the Final Office Action dated 4/20/21. Applicant canceled the limitation in the response received on 7/20/21. The prosecution history clearly shows that applicant has in fact surrendered the limitation directed to the output filter having no capacitor. Applicant will not be allowed to recapture what he chose to surrender during prosecution. Applicant must cancel the limitation directed to the filter not having a capacitor.
Response to Arguments
3.	Applicant's arguments filed 2/2/22 have been fully considered but they are not persuasive.  In reference to applicant’s argument with respect to the applied prior art using “matched” filters that have conventional transfer function, the claims do not recite anything about using filters that are not matched to the line impedance. The claims only recite the structural elements of an output filter and a transfer function of said filter. The transfer function of a filter is just a mathematical equation that models the voltage amplitude at the output of the filter as a function of the frequency of the input signal. The parameters or variables used in the mathematical equation (transfer function) depend on the selected type of filter. The structural elements of an electrical system (in this case the output filter) are always carefully selected after a long period of experimentation. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/702613 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in application 16/702604 only recite a different configuration of the same components recited in application 16/702613, but the claims include the exact same components and the function of the filter is also the same in both applications. Both sets of claims are directed to an output/input filter for a power train (that has one or more lines) connected to a high .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US Patent 4992920) and Baudesson et al (7738268).
Claim 1, Davis teaches a power train having a plurality of phase lines for a high impedance load comprising: An engine 16 providing energy to alternator 10 which outputs an AC signal; a rectifier 26 for converting the AC signal into a DC signal; an inverter 60 for converting the DC signal into an output AC signal; and an output filter 71 for smoothing the outputted AC signal. Although, the type of output filter is considered a design choice that depends on the intended use of the system, a secondary reference will be used to show that filters including inductors and resistors are taught in the prior art. Additionally, the specific transfer function equation for the selected type of filter is considered a design choice and is not given any patentable weight. A transfer function of a filter is a mathematical model of said filter that depends of the components of the selected filter. 

Therefore, it would have been obvious to one person of ordinary skill in the art at the time the invention was filed to use a filter having a inductors/resistor combination in parallel to an inductor such as the one taught by Baudesson et al, since the R2L filters would eliminate the effects of voltage spikes in the output voltage.
Claim 2, Baudesson et al teaches a three-phase system comprising one inductor in each line connected in parallel to an inductor/resistor combination.
Claims 3-4, Davis describes his system being used with any inductive load.
Claim 5, Baudesson et al/Davis teach a system having an input filter (EMC filter 30) and an output filter (Davis, element 71), as described above in the rejection of claim 1, the type of filter would depend on the intended use of the electrical system.
Claim 6, Davis shows alternator 10 as part of the electrical system, wherein the alternator provides the system with an AC input signal.
Claims 7-8, both Davis and Baudesson et al teach their system being connected to high impedance loads (motors). See for example fig. 1 in Baudesson et al and col. 7 line 26 in Davis.
Claims 9-10, Davis describes the output filter 71 connected to a motor.
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/Primary Examiner, Art Unit 2846